Ogden, J.
The defendants are appellants from a judgment rendered against them for the amount of a tax on real estate used by them for the purposes of their association, which the city claims the right to collect.
The defence is, that the property of the defendants is exempt by law from taxation. The case turns on the question recently decided in the case of Catholic Society for Religious and Literary Education v. The City of New Orleans, in which we held that the City could not legally collect taxes assessed on property exempted from taxation under the Act of the Legislature of 3d May, 1847, entitled “ An Actto provide a revenue for the support of the government of this State.” The Mechanics’ Society is a charitable institution. In 1850, the State made a donation to the society of a piece of ground, for the purpose of constructing thereon buildings for a library, locture-room, and cabinet of natural history and mechanical inventions, and for a course of lectures on the physical sciences. The property is exempt from taxation under the 3d and 4th Sections of Article 2d of the Act of the Legislature referred to, which exempts from taxation lots and buildings used for purposes of education and for charitable institutions for the relief of indigent and afflicted persons. The objects of the association are expressed in the preamble of their Constitution to be “ to relieve the wants, comfort the sufferings, and promote the happiness of their fellow-creatures.”
The defendants come clearly within the operation of both sections of this article, and their property has been illegally assessed for taxes by the city.
It is therefore ordered and decreed, that the judgment of the court below be avoided and reversed, and that there be judgment in favor of the defendants, with costs in both courts.